TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-01-00730-CR




                                       In re Andrew Lee Butler




          FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
              NO. 37,253, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING




                Andrew Lee Butler appeals from an order denying his motion for DNA testing of biological

evidence relating to his 1989 conviction for aggravated sexual assault. See Tex. Code Crim. Proc. Ann.

arts. 64.01-.05 (West Supp. 2002). Appellant=s court-appointed attorney filed a brief concluding that the

appeal is frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no arguable

grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807

(Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State,

485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).

A copy of counsel=s brief was delivered to appellant, and appellant was advised of his right to examine the

appellate record and to file a pro se brief. No pro se brief has been filed.

                We have reviewed the record and counsel=s brief and agree that the appeal is frivolous and

without merit. We find nothing in the record that might arguably support the appeal. Counsel=s motion to

withdraw is granted.
                 The district court=s order is affirmed.




                                                   ___________________________________________

                                                   Mack Kidd, Justice

Before Justices Kidd, Patterson and Puryear

Affirmed

Filed: August 8, 2002

Do Not Publish




                                                      2